McLaughlin, J.
(dissenting) :
I think this judgment should be reversed. The damages awarded include sixty-two feet of the street upon which the railroad com-*192pony had at least the right to construct and operate its road at any height it saw fit, without incurring any liability whatever for damages to abutting owners. This seems to he conceded in the prevailing opinion, but it is there said the judgment can be affirmed by deducting, a portion of the damages awarded. I do not think this can be done, certainly not with any degree of accuracy, and for that reason the judgment should be reversed and a new trial ordered.
Judgment modified by modifying the injunction as stated in opinion, and by reducing amount awarded for fee damage to $2,000, and by reducing the judgment as entered for rental damages, costs, allowances, etc., to the sum of $1,170.87, and as so modified affirmed, without costs.